Morton, J.
There was evidence tending to show that the note was put into circulation fraudulently by the Potter-Lovell Company, which received it from the defendants. The plaintiff was bound to show, therefore, that it took the note in good faith and for value before maturity. Emerson v. Burns, 114 Mass. 348. Sullivan v. Langley, 120 Mass. 437. The president and cashier of the plaintiff bank testified that such was the fact. The defendants introduced no testimony to contradict those officers, but claimed the right to go to the jury on the question whether the plaintiff took the note for value and without notice of the fraud. The court, however, ruled, as matter of law, that the plaintiff was entitled to recover, and directed a verdict for the plaintiff. We think this was error. The jury may have disbelieved the president and cashier, or have believed them only in part, and may have been satisfied on all the evidence that they either had notice or did not take the note for value before maturity. They were not bound, as matter of law, to believe the president and cashier, though their testimony was uncontradicted. Twombly v. Monroe, 136 Mass. 464.
There was nothing in the charter of the Potter-Lovell Company which expressly or by implication forbade the company to purchase the note in suit. It was fairly incident to the conduct of a brokerage business that it should at times purchase or discount notes. If, therefore, the plaintiff’s president was bound to know, as matter of law, the powers conferred upon the PotterLovell Company by its charter, the admission of his statement that he did not know them could have done the defendants no harm.'
Because of the error in taking the case from the jury the

Exceptions are sustained.